215 U.S. 583 (1909)
STRONG
v.
GASSERT.
No. 401.
Supreme Court of United States.
Motion to dismiss or affirm submitted November 1, 1909.
Decided November 8, 1909.
ERROR TO THE SUPREME COURT OF THE STATE OF MONTANA.
Mr. M.S. Gunn for plaintiff in error.
Mr. W.C. Keegin for defendant in error.
Per Curiam.
Writ of error dismissed for want of jurisdiction. McCorquodale v. Texas, 211 U.S. 432; Corkran Oil & Development Co. v. Arnaudet, 199 U.S. 182; Arkansas Southern Railroad Co. v. German National Bank, 207 U.S. 270.